Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 1 of 26




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                              Case No.


 MARISOL BENITEZ RUIZ
 and RONY LANZA GARCIA,

         Plaintiffs;

 v.

 BOSTON SCIENTIFIC CORPORATION;

       Defendant.
 ____________________________________/

                              COMPLAINT AND JURY DEMAND

         Plaintiffs, by and through their undersigned counsel, bring this Complaint to set forth

 claims against the Defendant in this litigation, and allege:

                              PARTIES, JURISDICTION, & VENUE

      1. Plaintiff, Marisol Benitez Ruiz, is and was at all times material hereto a Miami-Dade

         County resident who had one or more of Defendant’s Pelvic Mesh Products (the

         “Product”) inserted into her body to treat medical conditions, primarily stress urinary

         incontinence.

      2. Plaintiff, Rony Lanza Garcia, is and was at all times material hereto a Miami-Dade

         County resident who is the spouse of Marisol Benitez Ruiz.

      3. Defendant is Boston Scientific Corporation (“Boston Scientific”), a Massachusetts

         corporation with its principal place of business in Massachusetts. All acts and omissions

         of Boston Scientific as described herein were done by its agents, servants, employees
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 2 of 26
 Case No.:
 Page 2 of 26

         and/or owners, acting in the course and scope of their respective agencies, services,

         employments and/or ownership.

     4. Federal subject matter jurisdiction in this action is based upon 28 U.S.C. § 1332(a), in

         that in this action there is complete diversity among Plaintiffs and Defendants and the

         amount in controversy exceeds $75,000.

     5. Defendant has significant contacts with the Southern District of Florida such that they are

         subject to the personal jurisdiction of the court in said district.

     6. A substantial part of the events and omissions giving rise to Plaintiffs’ causes of action

         occurred in the Southern District of Florida 28 U.S.C. § 1391(a), venue is proper in said

         district.

     7. This cause of action arose out of Defendant's marketing and sale of its pelvic mesh in

         Florida, including the Product that was implanted in the Plaintiff.

                                            THE PRODUCT

     8. Defendant’s Pelvic Mesh Product relevant to this claim is the:

                a. Lynx Suprapubic Mid-Urethral Sling System with Advantage Blue Mesh bearing

                   UPN M0068503000 (the “Product”).

     9. Boston Scientific Corporation designed, manufactured, packaged and labeled the Lynx

         Suprapubic Mid-Urethral Sling System with Advantage Blue Mesh, including that which

         was implanted in the Plaintiff.

                                     FACTUAL BACKGROUND

     10. Defendant’s Pelvic Mesh Product contains monofilament polypropylene mesh and/or

         collagen. Despite claims that polypropylene is inert, the scientific evidence shows that

         this material as implanted in the Plaintiff is biologically incompatible with human tissue
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 3 of 26
 Case No.:
 Page 3 of 26

         and promotes a negative immune response in a large subset of the population implanted

         with Defendant’s Pelvic Mesh Product. This negative response promotes inflammation

         of the pelvic tissue and can contribute to the formation of severe adverse reactions to the

         mesh. Furthermore, Defendant’s collagen product causes hyper-inflammatory responses

         leading to problems including chronic pain and fibrotic reaction. Defendant’s collagen

         product disintegrates after implantation in the female pelvis. The collagen product causes

         adverse tissue reactions, and are causally related to infection, as the collagen is a foreign

         organic material from animals. Cross linked collagen is harsh upon the female pelvic

         tissue. It hardens in the body. When mesh is inserted in the female body according to the

         manufacturer’s instructions, it creates a non-anatomic condition in the pelvis leading to

         chronic pain and functional disabilities.

     11. Defendant sought and obtained FDA clearance to market the Product under section

         510(k) of the Medical Device Amendment to the Food, Drug and Cosmetics Act. Section

         510(k) provides for marketing of a medical device if the device is deemed “substantially

         equivalent” to other predicate devices marketed prior to May 28, 1976. No formal review

         for safety or efficacy is required, and no formal review for safety or efficacy was ever

         conducted with regard to the Product.

     12. On July 13, 2011, the FDA issued a Safety Communication wherein the FDA stated that

         “serious complications associated with surgical mesh for transvaginal repair of POP

         (pelvic organ prolapse) are not rare.” (Emphasis in the original).

     13. The FDA Safety Communication also stated, “Mesh contraction (shrinkage) is a

         previously unidentified risk of transvaginal POP repair with mesh that has been reported

         in the published scientific literature and in adverse event reports to the FDA… Reports in
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 4 of 26
 Case No.:
 Page 4 of 26

         the literature associate mesh contraction with vaginal shortening, vaginal tightening and

         vaginal pain.” (Emphasis in original).

     14. In a December 2011 Joint Committee Opinion, the American College of Obstetricians

         and Gynecologists (“ACOG”) and the American Urogynecologic Society (“AUGS”) also

         identified physical and mechanical changes to the mesh inside the body as a serious

         complication associated with vaginal mesh, stating:

                There are increasing reports of vaginal pain associated with changes that can
                occur with mesh (contraction, retraction, or shrinkage) that result in taut sections
                of mesh… Some of these women will require surgical intervention to correct the
                condition, and some of the pain appears to be intractable.

     15. The ACOG/AUGS Joint Committee Opinion also recommended, among other things,

         that “[p]elvic organ prolapse vaginal mesh repair should be reserved for high-risk

         individuals in whom the benefit of mesh placement may justify the risk.”

     16. The injuries of the female Plaintiff are reported in the FDA Safety Communication and in

         the ACOG/AUGS Joint Committee Opinion.

     17. The FDA Safety Communication further indicated that the benefits of using transvaginal

         mesh products instead of other feasible alternatives did not outweigh the associated risks

     18. Specifically, the FDA Safety Communication stated: “it is not clear that transvaginal POP

         repair with mesh is more effective than traditional non-mesh repair in all patients with

         POP and it may expose patients to greater risk.”

     19. Contemporaneously with the Safety Communication, the FDA released a publication

         titled “Urogynecologic Surgical Mesh: Update on the Safety and Effectiveness of

         Transvaginal Placement for Pelvic Organ Prolapse” the “White Paper”). In the White

         Paper, the FDA noted that the published, peer-reviewed literature demonstrates that
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 5 of 26
 Case No.:
 Page 5 of 26

         “[p]atients who undergo POP repair with mesh are subject to mesh-related complications

         that are not experienced by patients who undergo traditional surgery without mesh.”

     20. The FDA summarized its findings from its review of the adverse event reports and

         applicable literature stating that it “has NOT seen conclusive evidence that using

         transvaginally placed mesh in POP repair improves clinical outcomes any more than

         traditional POP repair that does not use mesh, and it may expose patients to greater risk.”

         (Emphasis in original).

     21. The FDA White Paper further stated that “these products are associated with serious

         adverse events… Compounding the concerns regarding adverse events are performance

         data that fail to demonstrate improved clinical benefit over traditional non-mesh repair.”

     22. In its White Paper, the FDA advises doctors to, inter alia, “[r]ecognize that in most cases,

         POP can be treated successfully without mesh thus avoiding the risk of mesh-related

         complications.”

     23. The FDA concludes its White Paper by stating that it “has identified serious safety and

         effectiveness concerns over the use of surgical mesh for the transvaginal repair of pelvic

         organ prolapse.”

     24. Defendant knew or should have known that the Product unreasonably exposed patients to

         the risk of serious harm while conferring no benefit over available feasible alternatives

         that do not involve the same risks.

     25. The scientific evidence shows that the material from which Defendant’s Product is made

         is biologically incompatible with human tissue and promotes a negative immune response

         in a large subset of the population implanted with the Product, including the female

         Plaintiff named in this action.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 6 of 26
 Case No.:
 Page 6 of 26

     26. The FDA defines both “degradation” and “fragmentation” as “device problems” to which

         the FDA assigns a specific “device problem code.” “Material fragmentation” is defined

         as an “[i]ssue associated with small pieces of the device breaking off unexpectedly” and

         “degraded” as an “[i]ssue associated with small pieces of the device breaking off

         unexpectedly” and “degraded” as an “[i]ssue associated with a deleterious change in the

         chemical structure, physical properties, or appearance in the materials that are used in

         device construction.” The Product was unreasonably susceptible to degradation and

         fragmentation inside the body.

     27. The Product was unreasonably susceptible to shrinkage and contraction inside the body.

     28. The Product was unreasonable susceptible to “creep” or the gradual elongation and

         deformation when subject to prolonged tension inside the body.

     29. The Product has been and continues to be marketed to the medical community and to

         patients as safe, effective, reliable, medical devices, implanted by safe and effective,

         minimally invasive surgical techniques, and as safer and more effective as compared to

         available feasible alternative treatments of pelvic organ prolapse and stress urinary

         incontinence, and other competing products.

     30. Defendant omitted the risks, dangers, defects, and disadvantages of the Product, and

         advertised, promoted, marketed, sold and distributed the Product as safe medical devices

         when Defendant knew or should have known that the Product was not safe for its

         intended purpose, and that the Product would case, and did cause, serious medical

         problems, and in some patients, including the female Plaintiff named in this action,

         catastrophic injuries.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 7 of 26
 Case No.:
 Page 7 of 26

     31. Contrary to Defendant’s representations and marketing to the medical community and to

         the patients themselves, the Product has high rates of failure, injury, and complications,

         fail to perform as intended, require frequent and often debilitating re-operations, and have

         caused severe and irreversible injuries, conditions, and damage to a significant number of

         women, including the female Plaintiff named in the Short Form Complaint, making them

         defective under the law.

     32. The specific nature of the Product’s defects includes, but is not limited to, the following:

                a. the use of polypropylene and collagen material in the Product and the immune

                   reactions that result from such material, causing adverse reactions and injuries;

                b. the design of the Product to be inserted into and through an area of the body with

                   high levels of bacteria that can adhere to the mesh causing immune reactions and

                   subsequent tissue breakdown and adverse reactions and injuries;

                c. biomechanical issues with the design of the Product, including, but not limited to,

                   the propensity of the Product to contract or shrink inside the body, that in turn

                   cause surrounding tissue to be inflamed, become fibrotic, and contract, resulting

                   in injury;

                d. the use and design and arms and anchors in the Product, which, when placed in

                   the women, are likely to pass through contaminated spaces and that can injure

                   major nerve routes in the pelvic region;

                e. the propensity of the Product for “creep,” or to gradually elongate and deform

                   when subject to prolonged tension inside the body;

                f. the inelasticity of the Product, causing it to be improperly mated to the delicate

                   and sensitive areas of the vagina and pelvis where they are implanted, and causing
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 8 of 26
 Case No.:
 Page 8 of 26

                   pain upon normal daily activities that involve movement in the pelvic region (e.g.,

                   intercourse, defecation, walking);

                g. the propensity of the Product for degradation of fragmentation over time, which

                   causes a chronic inflammatory and fibrotic reaction, and results in continuing

                   injury over time;

                h. the hyper-inflammatory response to collagen leading to problems including

                   chronic pain and fibrotic reaction;

                i. the propensity of the collagen products to disintegrate after implantation in the

                   female pelvis, causing pain and other adverse reactions;

                j. the adverse tissue reactions cause by the collagen products, which are causally

                   related to infection, as the collagen is a foreign organic material from animals;

                k. the harshness of cross linked collagen upon the female pelvic tissue, and the

                   hardening of the product in the body; and

                l. the creation of a non-anatomic condition in the pelvis leading to the chronic pain

                   and functional disabilities when the mesh is implanting according the

                   manufacturer’s instructions.

     33. The Product is also defective due to Defendant’s failure to adequately warn or instruct the

         female Plaintiff named in this action and/or her health care providers of subjects

         including, but not limited to, the following:

                a. the Product’s propensities to contract, retract, and/or shrink inside the body;

                b. the Product’s propensities for degradation, fragmentation and/or creep;

                c. the Prodcut’s inelasticity preventing proper mating with the pelvic floor and

                   vaginal region;
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 9 of 26
 Case No.:
 Page 9 of 26

                d. the rate and manner of mesh erosion or extrusion;

                e. the risk of chronic inflammation resulting from the Product;

                f. the risk of chronic infections resulting from the Product;

                g. the risk of permanent vaginal or pelvic scarring as a result of the Product;

                h. the risk of recurrent, intractable pelvic pain and other pain resulting from the

                   Product;

                i. the need for corrective or revision surgery to adjust or remove the Product;

                j. the severity of complications that could arise as a result of implantation of the

                   Product;

                k. the hazards associated with the Product;

                l. the Product’s defects described herein;

                m. treatment of pelvic organ prolapse and stress urinary incontinence with the

                   Product is no more effective than feasible available alternatives;

                n. treatment of pelvic organ prolapse and stress urinary incontinence with the

                   Product exposes patients to greater risk than feasible available alternatives;

                o. treatment of pelvic organ prolapse and stress urinary incontinence with the

                   Product makes future surgical repair more difficult than feasible available

                   alternatives;

                p. use of the Product puts the patient at greater risk of requiring additional surgery

                   than feasible available alternatives;

                q. removal of the Product due to complications may involve multiple surgeries and

                   may significantly impair the patient’s quality of life; and
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 10 of 26
  Case No.:
  Page 10 of 26

              r. complete removal of the Product may not be possible and may not result in

                  complete resolution of the complications, including pain.

      34. Defendant has underreported information about the propensity of the Product to fail and

          cause injury and complications and has made unfounded representations regarding the

          efficacy and safety of the Product through various means and media.

      35. Defendant has failed to perform proper and adequate testing and research in order to

          determine and evaluate the risks and benefits of the Product.

      36. Defendant failed to design and establish a safe, effective procedure for removal of the

          Product, or to determine if a safe, effective procedure for removal of the Product exists.

      37. Feasible and suitable alternatives to the Product have existed at all times relevant that do

          not present the same frequency or severity of risks as do the Product.

      38. The Product was at all times utilized and implanted in a manner foreseeable to

          Defendant, as Defendant generated the instructions for use, created the procedures for

          implanting the device, and trained the implanting physician.

      39. Defendant provided incomplete and insufficient training and information to physicians

          regarding the use of the Product and the aftercare of patients implanted with the Product.

      40. The Product implanted in the female Plaintiff named in this action was in the same or

          substantially similar condition as they were in when they left Defendant’s possession, and

          in the condition directed by and expected by Defendant.

      41. The injuries, conditions, and complications suffered by numerous women around the

          world who have been implanted with the Product includes, but is not limited to, erosion,

          mesh contraction, infection, fistula, inflammation, scar tissue, organ perforation,

          dyspareunia (pain during sexual intercourse), blood loss, neuropathic and other acute and
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 11 of 26
  Case No.:
  Page 11 of 26

          chronic nerve damage and pain, pudendal nerve damage, pelvic floor damage, and

          chronic pelvic pain.

      42. In many cases, including the female Plaintiff named in this action, the women have been

          forced to undergo extensive medical treatment, including, but not limited to, operations to

          locate and remove mesh, operations to attempt to repair pelvic organs, tissue, and nerve

          damage, the use of pain control and other medications, injections into various areas of the

          pelvis, spine, and the vagina, and operations to remove portions of the female genitalia.

      43. The medical and scientific literature studying the effects of Defendant’s mesh product,

          like that of the Product implanted in the female Plaintiff named in this action, has

          examined each of these injuries, conditions, and complications, and has reported that they

          are causally related to the Product.

      44. Removal of contracted, eroded and/or infected mesh can require multiple surgical

          interventions for removal of mesh and results in scarring on fragile compromised pelvic

          tissue and muscles.

      45. At all relevant times herein, Defendant continued to promote the Product as safe and

          effective even when no clinical trials had been done supporting long- or short-term

          efficacy.

      46. In doing so, Defendant failed to disclose the known risks and failed to warn of known or

          scientifically knowable dangers and risks associated with the Product.

      47. At all relevant times herein, Defendant failed to provide sufficient warnings and

          instructions that would have put the female Plaintiff named in this action and the general

          public on notice of the dangers and adverse effects caused by implantation of the Product.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 12 of 26
  Case No.:
  Page 12 of 26

      48. The Product as designed, manufactured, distributed, sold and/or supplied by Defendant

          was defective as marketed due to inadequate warnings, instructions, labeling, and/or

          inadequate testing in the presence of Defendant’s knowledge of lack of safety.

      49. As a result of having the Product implanted in her, the female Plaintiff named in this

          action has experienced significant mental and physical pain and suffering, has sustained

          permanent injury, has undergone medical treatment and will likely undergo further

          medical treatment and procedures, has suffered financial or economic loss, including, but

          not limited to, obligations for medical services and expenses, and/or lost income, and

          other damages.

                                    PLAINTIFF’S MEDICAL HISTORY

      50. In 2010, Plaintiff began experiencing pain, discomfort, and infections in the pelvic

          region.

      51. She was diagnosed with stress urinary incontinence in 2011, and the Product was

          implanted by operation.

      52. In August of 2020, when the Product was surgically removed, Plaintiff then realized that

          the Product was causing continuing health issues.

                                        CAUSES OF ACTION

                                      COUNT I: NEGLIGENCE

      53. Plaintiffs incorporate by reference paragraphs 1-52 of the Complaint as if fully set forth

          herein.

      54. Defendant had a duty to the female Plaintiff named in this action to use reasonable care in

          designing, manufacturing, marketing, labeling, packaging and selling the Product.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 13 of 26
  Case No.:
  Page 13 of 26

      55. Defendant was negligent in failing to use reasonable care as described herein in

          designing, manufacturing, marketing, labeling, packaging and selling the Product.

          Defendant breached their aforementioned duty by:

              a. Failing to design the Product so as to avoid an unreasonable risk of harm to

                  women in whom the Product was implanted, including the female Plaintiff named

                  in this action;

              b. Failing to manufacture the Product so as to avoid an unreasonable risk of harm to

                  women in whom the Product was implanted, including the female Plaintiff named

                  in this action;

              c. Failing to use reasonable care in the testing of the Product so as to avoid an

                  unreasonable risk of harm to women in whom the Product was implanted,

                  including the female Plaintiff named in this action;

              d. Failing to use reasonable care in inspecting the Product so as to avoid an

                  unreasonable risk of harm to women in whom the Product was implanted,

                  including the female Plaintiff named in this action;

              e. Otherwise negligently or carelessly designing, manufacturing, marketing,

                  labeling, packaging and/or selling the Product.

      56. The reasons that Defendant’s negligence caused the Product to be unreasonably

          dangerous and defective include, but are not limited to:

              a. The use of polypropylene material and/or collagen material in the Product and the

                  immune reaction that results from such material, causing adverse reactions and

                  injuries;
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 14 of 26
  Case No.:
  Page 14 of 26

              b. The design of the Product to be inserted into and through an area of the body high

                  levels of bacteria that adhere to the mesh causing immune reactions and

                  subsequent tissue breakdown and adverse reactions and injuries;

              c. Biochemical issues with the design of the Product, including, but not limited to,

                  the propensity of the Product to contract or shrink inside the body, that in turn

                  cause surrounding tissue to be inflamed, become fibrotic, and contract, resulting

                  in injury;

              d. The use and deign of arms and anchors in the Product, which, when placed in the

                  women, are likely to through contaminated spaces and injure major nerve routes

                  in the pelvic region;

              e. The propensity of the Product for “creep,” or to gradually elongate and deform

                  when subject to prolonged tension inside the body;

              f. The inelasticity of the Product, causing it to be improperly mated to the delicate

                  and sensitive areas of the pelvis where they are implanted, and causing pain upon

                  normal daily activities that involve movement in the pelvis 9 (e.g., intercourse,

                  defecation); and

              g. The propensity of the Product for degradation or fragmentation over time, which

                  causes a chronic inflammatory and fibrotic reaction, and results in continuing

                  injury over time;

              h. The hyper-inflammatory response to collagen leading to problems including

                  chronic pain and fibrotic reaction;

              i. The propensity of the collagen products to disintegrate after implantation in the

                  female pelvis, causing pain and other adverse reactions;
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 15 of 26
  Case No.:
  Page 15 of 26

              j. The harshness of cross linked collagen upon the female pelvic tissue, and the

                  hardening of the product in the body;

              k. The creation of a non-anatomic condition in the pelvis leading to chronic pain and

                  functional disabilities when the mesh is implanted according to the

                  manufacturer’s instructions.

      57. Defendant also negligently failed to warn or instruct the female Plaintiff named in this

          action and/or health care providers of subjects including, but not limited to, the

          following:

              a. The Product’s propensity to contract, retract, and/or shrink inside the body;

              b. The Product’s propensities for degradation, fragmentation and/or creep;

              c. The Product’s inelasticity preventing proper mating with the pelvic floor and

                  vaginal region;

              d. The rate and manner of mesh erosion or extrusion;

              e. The risk of chronic inflammation resulting from the Product;

              f. The risk of chronic infections resulting from the Product;

              g. The risk of permanent vaginal or pelvic scarring as a result of the Product;

              h. The risk of recurrent, intractable pelvic pain and other pain resulting from the

                  Product;

              i. The need for corrective or revision surgery to adjust or remove the Product;

              j. The severity of complications that could arise as a result of the implantation of the

                  Product;

              k. The hazards associated with the Product;

              l. The Product’s defects described herein;
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 16 of 26
  Case No.:
  Page 16 of 26

              m. Treatment of pelvic organ prolapse and stress urinary incontinence with the

                    Product is no more effective than feasible available alternatives;

              n. Treatment of pelvic organ prolapse and stress urinary incontinence with the

                    Product exposes patients to greater risk than feasible available alternatives;

              o. Treatment of pelvic organ prolapse and stress urinary incontinence with the

                    Product makes future surgical repair more difficult than feasible available

                    alternatives;

              p. Removal of the Product puts the patient at greater risk of requiring additional

                    surgery than feasible available alternatives;

              q. Removal of the Product due to complications may involve multiple surgeries and

                    may significantly impair the patient’s quality of life; and

              r. Complete removal of the Product may not be possible and may not result in

                    complete resolution of the complications, including pain.

      58. As a direct and proximate result of Defendant’s negligence, the female Plaintiff named in

          this action has experienced significant mental and physical pain and suffering, has

          sustained permanent injury, has undergone medical treatment and will likely undergo

          further medical treatment and procedures, has suffered financial or economic loss,

          including, but not limited to, obligations for medical services and expenses, lost income,

          and other damages.

                            COUNT II: STRICT LIABILITY – DESIGN DEFECT

      59. Plaintiffs incorporate by reference paragraphs 1-58 of the Complaint as if fully set forth

          herein.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 17 of 26
  Case No.:
  Page 17 of 26

      60. The Product implanted in the female Plaintiff named in this action was not reasonably

          safe for its intended uses and was defective as described herein with respect to its design.

          As previously stated, the Product’s design defects include, but are not limited to:

              a. The use of polypropylene material and/or collagen material in the Product and the

                  immune reaction that results from such material, causing adverse reactions and

                  injuries;

              b. The design of the Product to be inserted into and through an area of the body high

                  levels of bacteria that adhere to the mesh causing immune reactions and

                  subsequent tissue breakdown and adverse reactions and injuries;

              c. Biochemical issues with the design of the Product, including, but not limited to,

                  the propensity of the Product to contract or shrink inside the body, that in turn

                  cause surrounding tissue to be inflamed, become fibrotic, and contract, resulting

                  in injury;

              d. The use and deign of arms and anchors in the Product, which, when placed in the

                  women, are likely to through contaminated spaces and injure major nerve routes

                  in the pelvic region;

              e. The propensity of the Product for “creep,” or to gradually elongate and deform

                  when subject to prolonged tension inside the body;

              f. The inelasticity of the Product, causing it to be improperly mated to the delicate

                  and sensitive areas of the pelvis where they are implanted, and causing pain upon

                  normal daily activities that involve movement in the pelvis 9 (e.g., intercourse,

                  defecation); and
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 18 of 26
  Case No.:
  Page 18 of 26

              g. The propensity of the Product for degradation or fragmentation over time, which

                  causes a chronic inflammatory and fibrotic reaction, and results in continuing

                  injury over time;

              h. The hyper-inflammatory response to collagen leading to problems including

                  chronic pain and fibrotic reaction;

              i. The propensity of the collagen products to disintegrate after implantation in the

                  female pelvis, causing pain and other adverse reactions;

              j. The adverse tissue reactions caused by the collagen products, which are causally

                  related to infection, as the collagen is a foreign organic material from animals;

              k. The harshness of cross linked collagen upon the female pelvic tissue, and the

                  hardening of the product in the body;

              l. The creation of a non-anatomic condition in the pelvis leading to chronic pain and

                  functional disabilities when the mesh is implanted according to the

                  manufacturer’s instructions.

      61. As a direct and proximate result of the Product’s aforementioned defects as described

          herein, the female Plaintiff named in this action has experienced significant mental and

          physical pain and suffering, has sustained permanent injury, has undergone medical

          treatment and will likely undergo further medical treatment and procedures, has suffered

          financial or economic loss, including, but not limited to, obligations for medical services

          and expenses, lost income, and other damages.

      62. Defendant is strictly liable to the female Plaintiff named in this action for designing,

          manufacturing, marketing, labeling, packaging and selling a defective product.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 19 of 26
  Case No.:
  Page 19 of 26

                  COUNT III: STRICT LIABILITY – MANUFACTURING DEFECT

      63. Plaintiffs incorporate by reference paragraphs 1-62 of this Complaint as if fully set forth

          herein.

      64. The Product implanted in the female Plaintiff named in this action was not reasonably

          safe for its intended uses and was defective as described herein as a matter of law with

          respect to their manufacture, in that they deviated materially from Defendant’s design

          and manufacturing specifications in such a manner as to pose unreasonable risks of

          serious bodily harm to the female Plaintiff named in this action.

      65. As a direct and proximate result of the Product’s aforementioned defects as described

          herein, the female Plaintiff named in this action has experienced significant mental and

          physical pain and suffering, has sustained permanent injury, has undergone medical

          treatment and will likely undergo further medical treatment and procedures, has suffered

          financial or economic loss, including, but not limited to, obligations for medical services

          and expenses, lost income, and other damages.

      66. Defendant is strictly liable to the female Plaintiff named in this action for designing,

          manufacturing, marketing, labeling, packaging and selling a defective product.

                     COUNT IV: STRICT LIABILITY – FAILURE TO WARN

      67. Plaintiffs incorporate by reference paragraphs 1-67 of this Complaint as if fully set forth

          herein.

      68. The Product implanted in the female Plaintiff named in this action was not reasonably

          safe for its intended uses and was defective as described herein as a matter of law due to

          their lack of appropriate and necessary warnings. Specifically, Defendant did not provide

          sufficient or adequate warning, regarding, among other subjects:
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 20 of 26
  Case No.:
  Page 20 of 26

              a. The Product’s propensity to contract, retract, and/or shrink inside the body;

              b. The Product’s propensities for degradation, fragmentation and/or creep;

              c. The Product’s inelasticity preventing proper mating with the pelvic floor and

                  vaginal region;

              d. The rate and manner of mesh erosion or extrusion;

              e. The risk of chronic inflammation resulting from the Product;

              f. The risk of chronic infections resulting from the Product;

              g. The risk of permanent vaginal or pelvic scarring as a result of the Product;

              h. The risk of recurrent, intractable pelvic pain and other pain resulting from the

                  Product;

              i. The need for corrective or revision surgery to adjust or remove the Product;

              j. The severity of complications that could arise as a result of the implantation of the

                  Product;

              k. The hazards associated with the Product;

              l. The Product’s defects described herein;

              m. Treatment of pelvic organ prolapse and stress urinary incontinence with the

                  Product is no more effective than feasible available alternatives;

              n. Treatment of pelvic organ prolapse and stress urinary incontinence with the

                  Product exposes patients to greater risk than feasible available alternatives;

              o. Treatment of pelvic organ prolapse and stress urinary incontinence with the

                  Product makes future surgical repair more difficult than feasible available

                  alternatives;
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 21 of 26
  Case No.:
  Page 21 of 26

              p. Removal of the Product puts the patient at greater risk of requiring additional

                    surgery than feasible available alternatives;

              q. Removal of the Product due to complications may involve multiple surgeries and

                    may significantly impair the patient’s quality of life; and

              r. Complete removal of the Product may not be possible and may not result in

                    complete resolution of the complications, including pain.

      69. As a direct and proximate result of the Product’s aforementioned defects as described

          herein, the female Plaintiff named in this action has experienced significant mental and

          physical pain and suffering, has sustained permanent injury, has undergone medical

          treatment and will likely undergo further medical treatment and procedures, has suffered

          financial or economic loss, including, but not limited to, obligations for medical services

          and expenses, lost income, and other damages.

      70. Defendant is strictly liable to the female Plaintiff named in this action for designing,

          manufacturing, marketing, labeling, packaging and selling a defective product.

                           COUNT V: BREACH OF EXPRESS WARRANTY

      71. Plaintiffs incorporate by reference paragraphs 1-70 of this Complaint as if fully set forth

          herein.

      72. Defendant made assurances as described herein to the general public, hospitals and health

          care professionals that the Product was safe and reasonably fit for its intended purposes.

      73. The female Plaintiff named in this action and/or healthcare provider chose the Product

          based upon Defendant’s warranties and representations as described herein regarding the

          safety and fitness of the Product.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 22 of 26
  Case No.:
  Page 22 of 26

      74. The female Plaintiff named in this action, individually and/or by and through her

          physician, reasonably relied upon Defendant’s express warranties and guarantees that the

          Product was safe, merchantable, and reasonably fit for its intended purposes.

      75. Defendant breached these warranties because the Product implanted in the female

          Plaintiff named in this action was unreasonably dangerous and defective as described

          herein and not as Defendant has represented.

      76. Defendant breached these express warranties because the Product implanted in the female

          Plaintiff named in this action were unreasonably dangerous and defective as described

          herein and not as Defendant has represented.

      77. Defendant’s breach of their express warranties resulted in the implantation of an

          unreasonably dangerous and defective product in the body of the female Plaintiff named

          in this action, placing said Plaintiff’s health and safety in jeopardy.

      78. As a direct and proximate result of Defendant’s breach of the aforementioned express

          warranties, the female Plaintiff named in this action has experienced significant mental

          and physical pain and suffering, has sustained permanent injury, has undergone medical

          treatment and will likely undergo further medical treatment and procedures, has suffered

          financial or economic loss, including, but not limited to, obligations for medical services

          and expenses, lost income, and other damages.

                         COUNT VI: BREACH OF IMPLIED WARRANTY

      79. Plaintiffs incorporate by reference paragraphs 1-78 of this Complaint as if fully set forth

          herein.

      80. Defendant impliedly warranted that the Product was merchantable and was fit for the

          ordinary purposes for which it was intended.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 23 of 26
  Case No.:
  Page 23 of 26

      81. When the Product was implanted in the female Plaintiff named in this action to treat her

          pelvic organ prolapse and/or stress urinary incontinence, the Product was being used for

          the ordinary purposes for which it was intended.

      82. The female Plaintiff named in this action, individually and/or by and through her

          physician, relied upon Defendant’s implied warranties of merchantability in consenting to

          have the Product implanted in her.

      83. Defendant breached these implied warranties of merchantability because the Product

          implanted in the female Plaintiff named in this action was neither merchantable nor

          suited for its intended uses as warranted.

      84. Defendant’s breach of their implied warranties resulted in the implantation of

          unreasonably dangerous and defective products in the body of the female Plaintiff named

          in this action, placing said Plaintiff’s health and safety in jeopardy.

      85. As a direct and proximate result of Defendant’s breach of the aforementioned implied

          warranties, the female Plaintiff named in this action has experienced significant mental

          and physical pain and suffering, has sustained permanent injury, has undergone medical

          treatment and will likely undergo further medical treatment and procedures, has suffered

          financial or economic loss, including, but not limited to, obligations for medical services

          and expenses, lost income, and other damages.

                               COUNT VII: LOSS OF CONSORTIUM

      86. Plaintiffs incorporate by reference paragraphs 1-85 of this Complaint as if fully set forth

          herein.

      87. As a direct and proximate result of the above-described injuries sustained by the female

          Plaintiff named in this action, where applicable, her husband named in this action has
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 24 of 26
  Case No.:
  Page 24 of 26

          suffered a loss of his wife’s consortium, companionship, society, affection, services and

          support.

                                COUNT VIII: PUNITIVE DAMAGES

      88. Plaintiffs incorporate by reference paragraphs 1-87 of this Complaint as if fully set forth

          herein.

      89. Defendant sold its Product to the healthcare providers of the female Plaintiff named in

          this action and other healthcare providers in the state of implantation and throughout the

          United States without doing adequate testing to ensure that the Product was reasonably

          safe for implantation in the female pelvic area.

      90. Defendant sold the Product to the female Plaintiff name in this action’s health care

          providers and other health care providers in the state of Florida and throughout the United

          States in spite of their knowledge that Product can shrink, disintegrate and/or degrade

          inside the body, and cause the other problems heretofore set forth in this complaint,

          thereby causing severe and debilitating injuries suffered by the Plaintiff named in this

          action and numerous other women.

      91. Defendant ignored reports from patients and healthcare providers through the United

          States and elsewhere of the Product’s failures to perform as intended, which lead to the

          severe and debilitating injuries suffered by the Plaintiff named in this action and

          numerous other women. Rather than doing adequate testing to determine the cause of

          these injuries, or to rule out the Product’s designs or the processes by which the Product

          is manufactured as the cause of these injuries, Defendant chose instead to continue to

          market and sell the Product as safe and effective.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 25 of 26
  Case No.:
  Page 25 of 26

      92. Defendant knew the Product was unreasonably dangerous in light of its risks of failure,

          pain and suffering, loss of life’s enjoyment, remedial surgeries and treatments in an effort

          to cure the conditions proximately related to the use of the Product, as well as other

          severe and personal injuries which were permanent and lasting in nature.

      93. Defendant withheld material information from the medical community and the public in

          general, including the female Plaintiff named in this action, regarding the safety and

          efficacy of the Product.

      94. Defendant knew and recklessly disregarded the fact that the Product caused debilitating

          and potentially life altering complications with greater frequency than feasible alternative

          methods and/or products used to treat pelvic organ prolapse and stress urinary

          incontinence.

      95. Defendant misstated and misrepresented data and continue to misrepresent data so as to

          minimize the perceived risk of injuries caused by the Product.

      96. Notwithstanding the foregoing, Defendant continues to aggressively market the Product

          to consumers without disclosing the true risks associated with the Product.

      97. Defendant knew of the Product’s defective and unreasonably dangerous nature, but

          continued to manufacture, market, distribute, and sell the Product so as to maximize sales

          and profits at the expense of the health and safety of the public, including the female

          Plaintiff named in this action.

      98. Defendant continues to conceal and/or fail to disclose to the public, including the female

          Plaintiff named in this action, the serious complications associated with the use of the

          Product to ensure continued and increased sales of the Product.
Case 1:21-cv-20335-JLK Document 1 Entered on FLSD Docket 01/27/2021 Page 26 of 26
  Case No.:
  Page 26 of 26

      99. Defendant’s conduct as described herein shows willful misconduct, malice, fraud,

          wantonness, oppression, or that entire want of care which raises the presumption of

          conscious indifference to consequences, thereby justifying an award of punitive damages.

  WHEREFORE, the Plaintiffs demand a trial by jury, judgment against Defendants for

  compensatory and punitive damages in an amount exceeding $75,000, as well as costs, attorney

  fees, interest, or any other relief, monetary or equitable, to which they are entitled.

  PLAINTIFFS DEMAND A TRIAL BY JURY.

                                                  Respectfully submitted,
                                                  /s/ Nicholas A. DeMahy
                                                  Nicholas A. DeMahy
                                                  Florida Bar No. 123790
                                                  JOSE M. FRANCISCO, P.A.
                                                  Attorney for Plaintiff
                                                  8660 W. Flagler Street
                                                  Suite 100
                                                  Miami, FL 33144
                                                  Tel: (305) 649-2213 Ext. 1015
                                                  litigationattorney1@jmflawyers.com
                                                  litigationsec1@jmflawyers.com


                                    CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on January 26, 2021 I electronically filed the foregoing document
  with the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on
  all counsel of record or pro se parties identified on the following Service List in the manner specified,
  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive electronically notices
  of Electronic Filing.

                                                                  /s/ Nicholas A. DeMahy
